717 S.E.2d 480 (2011)
290 Ga. 75
In the Matter of Benjamin C. FREE.
No. S11Y1937.
Supreme Court of Georgia.
November 7, 2011.
Paula J. Frederick, General Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
*481 PER CURIAM.
This matter is before the Court on the petition for voluntary discipline filed by Benjamin C. Free (State Bar No. 275160) pursuant to Bar Rule 4-227(b)(2), in which he seeks a Review Panel reprimand for his violations of Rules 1.3, 1.4, 1.16(d), and 8.1 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d).
Free, who became a member of the Bar in 1995, admits that he was retained to represent a client in 2008 in a prosecution for driving under the influence of alcohol, drugs, or other intoxicating substances and was paid $2,500. Free did not return the client's phone calls or speak with the client about the case after the initial meeting. Free appeared two hours late for the call of the case and had not notified his client or the court that he would be late. On May 8, 2009, the client terminated him and requested a refund of the fee and a return of the file. Free did not refund the fee and did not return the file until after the client filed a grievance with the State Bar. On September 21, 2011, Free did pay the client the $1,250 awarded to him in a fee arbitration proceeding. Free admits that in his initial response to the client's grievance, he misrepresented facts, including court dates and the reason that a continuance had been granted in the client's case. He believed his response to be accurate when he submitted it, but after he made a further review of his file and calendar when the grievance went forward, he corrected his initial response. In mitigation, Free states he has not had any prior discipline and that he was going through a divorce, which negatively affected his handling of the client's case.
The State Bar has indicated that it has no objection to the petition and agrees that the requested level of discipline is appropriate.
Having reviewed the record, we conclude that a Review Panel reprimand is the appropriate sanction in this case, and we therefore accept the petition for voluntary discipline. Accordingly, the Court hereby orders that Benjamin C. Free receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220 for his admitted violations of Rules 1.3,1.4,1.16(d), and 8.1.
Petition for voluntary discipline accepted. Review Panel reprimand.
All the Justices concur.